DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/20/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyer et al. [US Patent Number 9,442,061 B1(as submitted in IDS 06/20/2019); hereinafter “Boyer”].
Regarding claim 1, Boyer teaches a system for three-dimensional scanning of an object, comprising: 
a set of functional elements (one or more three-dimensional contact scanners – C4L1-4), each of the functional elements including a housing and a processor, memory, power supply, sensor, and wireless communication module each within the housing (base, antenna, sensor – C4L20-23) (memory, processor – C5L28-30); 
a position module to determine an individual position (identifies a plurality of positions of the plurality of pins) of each of the functional elements after the object is in the set of functional elements (C7L34-37); and 
a contour module to determine a shape of the object based on the individual position of each of the functional elements and a void of functional elements created by the object in the set of functional elements (figure 7, constructs a 3D model to identify one or more features associated with the structure … generate estimate of the structure condition – C12L38-44).

Regarding claim 2, Boyer teaches the position module is to determine the individual position of a respective one of the functional elements based on a field of known intensity sensed by the respective one of the functional elements (via stamping or pushing the pinscreen stamp … changes of pin height measured from a first threshold – C7L17-24).

Regarding claim 3, Boyer teaches the field of known intensity comprises atmospheric pressure, and each of the functional elements is to sense a magnitude of the atmospheric pressure after the object is in the set of functional elements (pinscreen stamp when no pressure is applied from when pressure is applied to the pinscreen stamp corresponding to a depth – C7L25-31).

Regarding claim 5, Boyer teaches the individual position of each of the functional elements after the object is in the set of functional elements includes a displaced position of a number of the functional elements (while being rolled across surface – C8L59-60).

Regarding claim 6, Boyer teaches a number of the functional elements includes a probe to be extended therefrom to contact the object (pins form an imprint of the plurality of points on the surface – C7L20-22).

Regarding claim 8, Boyer teaches a system for three-dimensional scanning of an object, comprising: 
an accumulation of functional elements (one or more three-dimensional contact scanners – C4L1-4), each of the functional elements including a housing and a processor, memory, power supply, sensor, and wireless communication module each within the housing (base, antenna, sensor – C4L20-23) (memory, processor – C5L28-30), and 
(identifies a plurality of positions of the plurality of pins) after the object is in the accumulation of functional elements (C7L34-37), wherein, after the object is in the accumulation of functional elements, a non-functional-element volume in the accumulation of functional elements corresponds to a volume of the object (figure 7, constructs a 3D model to identify one or more features associated with the structure … generate estimate of the structure condition – C12L38-44).

Regarding claim 9, Boyer teaches each of the functional elements sense the respective position thereof (via stamping or pushing the pinscreen stamp … changes of pin height measured from a first threshold – C7L17-24).

Regarding claim 10, Boyer teaches a number of the functional elements are in contact with the object after the object is in the accumulation of functional elements, wherein the respective position of the number of the functional elements identifies a boundary of a shape of the object (figure 7, constructs a 3D model to identify one or more features associated with the structure … generate estimate of the structure condition – C12L38-44).

Regarding claim 11, Boyer teaches a method of three-dimensional scanning of an object, comprising: 
grouping a plurality of functional elements (one or more three-dimensional contact scanners – C4L1-4), each of the functional elements including a housing and (base, antenna, sensor – C4L20-23) (memory, processor – C5L28-30); 
positioning the object in the grouping of functional elements, including contacting the object with a number of the functional elements (while being rolled across surface – C8L59-60).; 
determining an individual position (identifies a plurality of positions of the plurality of pins) of each of the functional elements after the positioning the object in the grouping of functional elements (C7L34-37); and 
determining a shape of the object based on the individual position of the number of the functional elements contacting the object (figure 7, constructs a 3D model to identify one or more features associated with the structure … generate estimate of the structure condition – C12L38-44).

Regarding claim 12, Boyer teaches determining the individual position of each of the functional elements includes sensing a field of known intensity by a respective one of the functional elements (via stamping or pushing the pinscreen stamp … changes of pin height measured from a first threshold – C7L17-24).

Regarding claim 13, Boyer teaches positioning the object in the grouping of functional elements includes creating a void of functional elements in the grouping of functional elements, wherein determining the shape of the object further includes determining the shape of the object based on the void of functional elements (figure 7, constructs a 3D model to identify one or more features associated with the structure … generate estimate of the structure condition – C12L38-44).

Regarding claim 14, Boyer teaches determining the shape of the object further includes contacting the object with a probe extended from a number of the functional elements (pins form an imprint of the plurality of points on the surface – C7L20-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Bernstein et al. [US Patent Number 9,429,940 B2 (as submitted in IDS 06/20/2019); hereinafter “Bernstein”].
Regarding claims 7 and 15, while Boyer teaches the above limitations, Boyer does not specifically disclose the functional elements are spherical.
However, Bernstein teaches a self-propelled device that includes a spherical housing and an internal drive system (C2L28-32) with sensors for providing information about the surrounding environment (C5L40-51).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Boyer’s 3D contact scanner with the self-propelled spherical housing and motor device as taught by Bernstein to allow the 3D contact scanner of Boyer with greater movement flexibility such as rolling, spinning and rotating on an underlying surface (C8L47-53).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Se et al. (US Patent Number 8,532,368 B2) discloses a system for creating 3D models of environments and/or objects from a plurality of stereo images obtained from a mobile stereo camera and monocular cameras;
Huang et al. (US Patent Application Publication 2016/0012646 A1) discloses a system and method for constructing a three dimensional representation of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY  whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862